     Case 2:19-cv-09204-DDP-JC Document 14 Filed 04/20/20 Page 1 of 3 Page ID #:74



 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT FOR THE
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,         )          Case No. 2:19-cv-09204-DDP-JC
                                        )
11            Petitioner,               )          ORDER TO SHOW CAUSE
                                        )
12            v.                        )
                                        )
13    FRANK AGRAMA                      )
                                        )
14            Respondent.               )
      _________________________________ )
15

16         Upon the petition of the United States, the Memorandum of Points and Authorities,
17
     and the Declaration of James Pack, it is hereby ORDERED that the respondent, Frank
18
     Agrama, show cause why he should not be compelled to obey the Internal Revenue
19

20 Service summons served upon him.

21

22

23

24

25

26

27

28


                                               1
     Case 2:19-cv-09204-DDP-JC Document 14 Filed 04/20/20 Page 2 of 3 Page ID #:75



 1         It is further ORDERED that:
 2
           1.     A copy of this Order, together with the Petition, Memorandum of Points of
 3

 4 and Authorities, and Declaration of James Pack and its exhibits, shall be served

 5 electronically upon counsel for respondent per agreement between the parties, within 30

 6
     days of the date that this Order is served upon counsel for the United States or as soon
 7

 8 thereafter as possible.

 9         2.     Proof of any service done pursuant to paragraph 1, above, shall be filed with
10
     the Clerk as soon as practicable.
11

12         3.     Since the file in this case reflects a prima facie showing that the examination

13 is being conducted for legitimate purposes, that the inquiries may be relevant to those

14
     purposes, that the information sought is not already within the Commissioner’s
15

16 possession, and that the administrative steps required by the Internal Revenue Code have

17 been followed, United States v. Powell, 379 U.S. 48, 57-58 (1964), the burden of coming

18
     forward has shifted to the respondent to oppose enforcement of the summons.
19

20         4.     If the respondent has any defense to present or opposition to the petition,
21 such defense or opposition shall be made in writing and filed with the Clerk of Court and

22
     copies served on counsel for the United States in Washington D.C., within 45 days of this
23

24 Order. The United States may file a reply memorandum to any opposition no later than

25 21 days after the filing of any opposition.

26
           5.     The Court will consider all issues raised by the respondent. Only those
27

28 issues brought into controversy by the responsive pleadings and supported by affidavit or


                                                  2
     Case 2:19-cv-09204-DDP-JC Document 14 Filed 04/20/20 Page 3 of 3 Page ID #:76



 1 declaration will be considered. Any uncontested allegation in the petition will be

 2
     considered admitted.
 3

 4         6.    The respondent may notify the Court, in a writing filed with the Clerk and

 5 served on counsel for the United States in Washington, D.C., that he has no objection to

 6
     enforcement of the summonses.
 7

 8         7.    The respondent is hereby notified that failure to comply with this Order may

 9 subject him to sanctions for contempt of court.

10
           Dated this 20th of April, 2020
11                                               _____________________________
12                                               HONORABLE DEAN D. PREGERSON
                                                 UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
